OPINION — AG — THE OKLAHOMA PLANNING AND RESOURCES BOARD MAY EXPEND REVENUES OF THE LAKE MURRAY LODGE TO REFURBISH THE LODGE, AND MAY CONTRACT AND PAY FOR ALL PROFESSIONAL OR OTHER PERSONAL SERVICES WITHOUT COMPLYING WITH THE OKLAHOMA CENTRAL PURCHASING ACT; HOWEVER, SAID BOARD MAY NOT PURCHASE ANY PERSONAL PROPERTY TO EQUIP SAID LODGE SAID FUNDS EXCEPT THROUGH THE BOARD OF AFFAIRS AND FROM THE LOWEST AND BEST BIDDER. CITE: 74 Ohio St. 1961 356.8 [74-356.8], 74 Ohio St. 1961 85.1 [74-85.1], 74 Ohio St. 1961 85.16 [74-85.16], 74 Ohio St. 1961 85.12 [74-85.12], 74 Ohio St. 1961 85.12 [74-85.12](4) (HARVEY CODY)